DETAILED ACTION
Withdrawal of Rejections
	The response and amendment filed 3/1/2021 are acknowledged. The rejections not explicitly restated below are withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 1-7, 10-14 and 16-18 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-7, 10-14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
Claim 1 has been amended to recite specific amounts of reactants for the reactions of parts (i), (ii) and (iii). The amounts of reagents are preceded by the phrase “at least about”. The only section of the specification that discloses the amounts of reactants are page, 7, line 11 to 2.5 kg of poly-(R)-3-hydroxybutanoate; page 7, line 34 to 3.49 L of ethyl (R)-3-hydroxybutyrate; page 8, line 13 to 600 ml of (R)-1,3 butane diol; and page 8, line 14, 1200 ml of ethyl (R)-3-hydroxybutyrate. The insertion of “at least about” before these amounts is New Matter. The specification discloses the amounts of reactants as specific species. The specification does not disclose that there is any variation in these amounts. The specification does not disclose the limitation of “at least about”.
Therefore Applicants were not in possession of the invention at the time of filing.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-5, 14  and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), Kotz and Purcell (1991) and DE 1141293B.
Clarke teaches the use of 3-(R)-hydroxybutyl-3-(R)-hydroxybutyrate (e.g., (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate) to reduce plasma levels of fatty acids in a human or animal subject having elevated plasma levels of free fatty acids. The compound also 
In Example 1, Clarke teaches that the enzymatic transesterification of about 3 kg of ethyl-3-(R)-hydroxybutyrate and about 1.5 kg (R)-1,3-butanediol (page 12, example 1) catalyzed by C. antartica lipase (instant claim 16) to produce (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate:

    PNG
    media_image1.png
    129
    518
    media_image1.png
    Greyscale
. 
The density of (R)-1,3-butanediol is 1.01 g/ml which is about 1 g/ml. This reagent is present in an amount of about 1500 ml which falls completely with the in the claimed range of at least about 600 ml (instant claim 1 (iii)).
The density of ethyl-3-(R)-hydroxybutyrate is 1.012 g/m which is about 1.0 g/ml. This reagent is present in an amount of 3000 ml which falls completely with the in the claimed range of at least about 1200 ml (claim 1 (iii)).
Clarke does not teach methods to make the reagents (ethyl-(R)-3-hydroxybutyrate ester and (R)-1,3-butanediol) necessary to carry out step (iii) via a synthesis by the following steps:
(i)  a transesterification: reacting at least about 2.5 kg of the poly-(R)-3-hydroxybutyrate with and alcohol to produce the ester of (R)-3-hydroxybutyrate (claim 1; step (i)); and
(ii)  separating the thus produced (R)-3-hydroxybutyrate ester into two portions and using a first portion of the ester comprising at least about 3.49 L to produce (R)-1,3-4 (claims 17 and 18) where a second portion of the ester of (R)-3-hydroxybutyrate is reacted with the (R)-1,3-butane diol produced in (ii) to make the product (R)-3-hydroxybutyl-(R)-hydroxybutanoate via the lipase catalyzed trans-esterification reaction as taught by Clarke (claim 1; part (iii));
where the alcohol in step (i) is ethanol (claim 3);
where the weight ratio of alcohol to poly-(R)-3-hydroxybutyrate is from 1:1 to 10:1 (claim 4);
where step (i) is carried out under acidic conditions (claim 5) with an acid catalyst (claim 14).
Zhong teaches that a D-isomer of a diol such a 1,3-butanediol (e.g., (R)-1,3-butanediol) can be reacted with a (D)-3-hydroxybutyrate (e.g., a (R)-3-hydroxybutyrate ester) to produce a chiral ester which can be used as a pharmaceutical ([0112]; where the transterification is taught using a chemical method. As noted supra, Clarke teaches the same reactants in the claimed amounts to carry out the lipase-catalyzed version of the reaction of instant claim 1 step (iii) supra.
Zhong teaches that the alkanoic ester, such as ethyl-3-hydroxybutyrate, which is necessary for the synthesis of (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate can be prepared by combining a polyhydroxy alkanoate (PHA) ester with a protic or aprotic catalyst and a monohydric alcohol to produce the desired ester ([0044]; claims 1, part (i) and 14). Zhong teaches that the PHA is preferably derived from a plant and/or microbial biomass ([0040]). 
At [0125] Zhong teaches that the examples are not limiting.

In Example 1 ([0126]), Zhong teaches that ethyl-3-hydroxybutyrate was prepared from a PHA (poly 3-hydroxybutyrate; PHB) by reacting a solution of poly 3-hydroxybutyrate in absolute ethanol with a tin catalyst in a glass pressure bottle. The PHB was derived from biomass. 
O’Neil also teaches the production ethyl-3-hydroxybutyrate via an acid catalyst and ethanol.  PHA (poly-(R)-(3)-hydroxybutyrate; 50 g was combined with 360 ml of ethanol with sulfuric acid in dichlorethane. After reflux and purification, 54.5 g of the hydroxy ester was obtained in a 71 percent yield. See the reaction scheme to make the ethyl ester (3) at the bottom of page 117).
Thus the combination of O’Neil and Zhong teach the transesterification of  poly-(R)-(3)-hydroxybutyrate with a protic catalyst and ethanol (instant claims 3 and 14) to produce the mono-ethyl ester of (R)-3-hydroxybutyrate (instant claim 1(i)).
It would have been obvious to one of ordinary skill in the art before the invention was made to prepare the mono-ethyl ester of 3-(R)-hydroxybutyrate required by Clarke, which is a necessary component to make the desired (R)-3-hydroxybutyl-(R)-)-hydroxybutyrate via a reaction catalyzed by C. antartica lipase. The ordinary artisan would have had a reasonable expectation that one could obtain ethyl-(R)-hydroxybutyrate via the reaction of  poly (R)-3-hydroxybutyrate, an acid catalyst and ethanol because Zhong teaches this and O’Neil specifically exemplifies the reaction.
Regarding obtaining the diol necessary to make the (R)-3-hydroxybutyl-(R)-hydroxybutyrate of Clarke, Zhong also teaches that chiral diols can be obtained from a PHA via hydrogenolyzing the PHA in the presence of a reducing agent ([0097]). The reducing agent can be a metal catalyst such as a metal hydride including lithium aluminum hydride or sodium borohydride ([0107]). The PHA is preferably derived from a plant and/or microbial biomass ([0040]). 
O’Neil also teaches a method to produce (R)-1,3-butanediol where the ethyl (R)-3-hydroxybutyrate produced by the transesterification of poly-3-(R)-hydroxybutyrate with an acid and ethanol as described supra is then reduced by LiAlH4 in ether (an anhydrous solvent) to yield (R)-1,3-butanediol (product 4; scheme at the bottom of page 117). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to produce the (R)-1,3-butanediol required by Clarke via the reduction of ethyl 3-(R)-hydroxybutyrate with LiAlH4 as taught by O’Neil. The ordinary artisan would have been motivated to do so because each method (e.g., the reduction of ethyl (R)-(3)-hydroxybutyrate by LiAlH4 (O’Neill) or the hydrogenolysis of poly-(R)-(3)-hydroxybutyrate with LiAlH4 (Zhong) is known to have the same function, to result in the synthesis of (R)-1,3-butanediol needed for a multi-step synthesis. Hence, the selection of the method of O’Neil is easily envisaged from a small genus of two reactions. The ordinary artisan would have had a reasonable expectation that one could successfully obtain 1,3-(R)-butanediol via the reduction of ethyl (R)-3-hydroxybutyrate because this is successfully accomplished by O’Neil.
Therefore, Clarke modified by Zhong and O’Neil teach the reaction sequence to make (R)-3-hydroxybutyl-(R)-hydroxybutyrate by (1) the transesterification of  poly-3-(R)-hydroxybutyrate with a protic catalyst and ethanol to produce the mono-ethyl ester of 3-(R)-3-hydroxybutyrate (claim 1(i)). (2) Reducing the ester product by LiAlH4 in an anhydrous solvent to produce (R)-1,3-butanediol (claim 1 (ii)). (3) Obtaining the final desired product (R)-3-hydroxybutyl-(R)-hydroxybutyrate by the lipase-catalyzed reaction of R)-3-hydroxybutyl-(R)-hydroxybutryate and (R)-1,3-butanediol (claim 1 (iii)).
Regarding the division of the first reaction product, ethyl (R)-3-hydroxybutyrate (claim 1 (ii)), into two portions where a first portion is used for the reduction reaction to form (R)-1,3-butanediol (claim 1(ii)) and the second portion is used for the lipase transesterification with the thus produced (R)-1,3-butanediol to produce the desired (R)-3-hydroxybutyl-(R)-hydroxybutyrate (claim 1(iii)), the ordinary artisan would have been motivated to divide the ethyl (R)-3-hydroxybutyrate product of the first reaction into two portions for the subsequent reactions because doing so is a solution to obtain the necessary reactants for the lipase-catalyzed transesterification reaction from a finite number of choices. This would reasonably be a case of "obvious to try" under the KSR rationales. In the instant case, the ordinary artisan, a PhD biochemist, is presented with a finite number of options for the sources of the ethyl 3-(R)-hydroxybutyrate used in the lipase-catalyzed transesterification reaction:
(1) use a portion of the product the ethyl-3-(R)-hydroxybutyrate ester obtained from the transesterification reaction of poly-3-(R)-hydroxybutyrate with a protic catalyst and ethanol for the subsequent transesterification reaction;
(2) buy it from a supply house; or 
(3) make it by some other reaction scheme. 
In the instant case, it is reasonable to use common sense to select the easiest and least expensive solution from a finite number of choices, which is to use a portion the ethyl (R)-3-hydroxybutyrate ester obtained in the first step when the ordinary artisan knows that he or she will need it for the subsequent transesterification reaction.
At 2143 I E, example 9, the MPEP details the case of Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009). The Federal Circuit pointed out that application of common sense is not really an innovation in the law of obviousness when it stated, "Common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning." Perfect Web, 587 F.3d at 1328, 92 USPQ2d at 1853 (emphasis added). The Federal Circuit then provided a review of a number of precedential cases that inform the understanding of common sense, including In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969) (explaining that a patent examiner may rely on "common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference") and In re Zurko, 258 F.3d 1379, 1383, 1385, 59 USPQ2d 1693 at 1695, 1697 (Fed. Cir. 2001) (clarifying that a factual foundation is needed in order for an examiner to invoke "good common sense" in a case in which "basic knowledge and common sense was not based on any evidence in the record"). The Federal Circuit implicitly acknowledged in Perfect Web that the kind of strict evidence-based teaching, suggestion, or motivation required in In re Lee, 277 F.3d 1338, 1344, 61 USPQ2d 1430, 1434 (Fed. Cir. 2002), is not an absolute requirement for an obviousness rejection in light of the teachings of KSR. The Federal Circuit explained that "[a]t the time [of the Lee decision], we required the PTO to identify record evidence of a teaching, suggestion, or motivation to combine references." However, Perfect Web went on to state that even under Lee, common sense could properly be applied when analyzing evidence relevant to obviousness. Citing DyStar Textilfarben GmbH v. C.H. Patrick Co., 464 F.3d 1356, 80 USPQ2d 1641 (Fed. Cir. 2006), and In re Kahn, 441 F.3d 977, 78 USPQ2d 1329 (Fed. Cir. 2006), two cases decided shortly before the Supreme Court’s decision in KSR, the Federal Circuit noted that although "a reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. 
In the instant case, the ordinary artisan, knowing that he or she would need the ethyl-(R)-3-hydroxybutyrate ester obtained in the first step for a subsequent step would use common sense and simply hold back a portion of the ester for the subsequent reaction since it makes more sense to use what is on hand rather than to buy it or make by some other reaction scheme. Thus, the solution of using a portion of the ethyl (R)-3-hydroxybutyrate ester obtained in the first step for a later reaction step stems from a choice of three solutions (e.g., a finite number) and the use of common sense to use what is on hand. 
Thus, Clarke modified by Zhong and O’Neil teach producing both of the reactant materials (the (R)-1,3-butanediol and the ethyl ester of (R)-3-hydroxybutyrate) and the final product ((R)-3-hydoxybutyl-(R)-hydroxybutyrate) from a single starting material: the (R)-3-poly-hydroxybutryate PHA. 
Clarke modified by Zhong and O’Neil does not teach that the amount of the ethyl (R)-(3)-hydroxybutyrate used for the LiAlH4 reduction is at least about 3.49 L (claim 1 (ii)) and that at least about 2.5 kg of poly-(R)-3-hydroxybutyrate is needed to make the ethyl ester (claim 1 (i)). 
Kotz and Purcell teach that a major aspect of the study of chemical reactions is the desire to find a material useful to society. To have commercial potential, the efficiency of the reaction is important. The question is, can the product be made in sufficient quantities and purity that it can be sold for a reasonable price? The relationship between quantitative relations between the amounts of reactant and products is called stoichiometry. Its guiding principle is that matter is always conserved in a chemical reaction. Amounts of chemicals needed for a reaction are based on molar amounts and balanced chemical equations. The amount of reactants needed to produce a needed amount of product can be determined by molar amounts and stoichiometric factors  (page 113-114, section 4.4).
Regarding the production of (R)-1,3-butanediol, Clarke requires 1.5 kg for the lipase-catalyzed transesterification. The molecular weight of (R)-1,3-butanediol is 90 g/mole. Thus, the number of moles needed is 1500 g x 1 mole/90 g is 16.6 moles for the lipase catalyzed transesterification. The butanediol is produced by the LiAlH4 reduction where two moles of the ethyl ester produces one mole of the butane diol. As 16.6 moles of butanediol is needed for the lipase reaction, then 33.2 moles of the ethyl ester are required for the reduction reaction. The molecular weight of ethyl-(R)-3-hydroxybutyrate is 132 g/mole. Thus 33.2 mole x 132 g/mol is 4382 g. The density of ethyl-3-(R)-hydroxybutyrate is about 1.0 g/ml which correlates to about 4400 ml or 4.4  L which is a specie that falls entirely within the range of at least about 3.49 L of the ethyl ester.
Regarding the ability to carry out a kilogram scale reduction catalyzed by LiAlH4,
DE 293 teaches the synthesis of o- [bis- (4,4'-oxyphenyl) -methyl] -benzyl
alcohol (phenolphthalol [0006]).
The process is carried out by reacting the methyl ester of o-[bis-(4,4’-oxyphenol)-methyl] benzoic acid methyl ester (phenolphthaline methyl ester) is etherified in methanol with benzyl chloride to result in ο - [bis (4,4 '- benzyloxyphenyl) methyl] benzoic acid methyl ester (dibenzylphenolphthaline methyl ester). This compound is reacted with LiAlH4 to reduce the ester to the corresponding alcohol (the benzyl alcohol moiety). The benzyl ether groups are then removed with hydrogen and a catalyst to produce phenolphthalol ([0010]).
DE 293 teaches that for the reduction reaction, 1.52 kg of LiAlH4 was slurried in 100 l of anhydrous benzene and 5.8 kg of THF was added. A solution of the dibenzylphenolphthaline methyl ester in 200 l of benzene was added to the reductant mixture. The reaction produced at 60 to 70 degrees C for 6 to 7 hours. After cooling KOH was added to saponify any remaining ester and 19.1 kg of the crude primary alcohol was recovered in almost the theoretical amount ([0023]-[0024]).
Clarke requires 3000 g of the ethyl ester for the lipase-catalyzed transesterification reaction. 3000 g x 1 mole/132 g is 22.7 moles. Since the ethyl ester is needed for the final lipase transesterification reaction and the reduction reaction, then 22.7 moles (lipase reaction) plus 33.2 moles (reduction reaction) is 55.9 moles of the ethyl ester must be produced by the transesterification of the PHA. 
Ethyl-(R)-3-hydroxybutyrate has a molecular weight of 132 g/mol. Thus 55.9 moles x 132 g/mol is 7379 grams (about 7400 g) which is required to be made by the transesterification reaction of poly-(R)-3-hydroxybutryate. 
O’Neil teaches the production ethyl-3-hydroxybutyrate via an acid catalyst and ethanol.  The PHA (poly-(R)-(3)-hydroxybutyrate; 50 g was combined with 360 ml of ethanol with sulfuric acid. After reflux and purification, 54.5 g of the hydroxy ester was obtained in a 71 percent yield. As the PHA is a polymer, a ratio can be used where 50 g of the PHA produces 54.5 g of the hydroxyester. 54.5/50 g is a factor about 1 which must be divided by 0.71 (1.4) to account for the efficiency of the reaction. As 7400 g of the hydroxy ester is required for the reduction and lipase reaction, then 7400 g x 1.4 means that 10360 g or about 10.4 kg of the PHA is required to make the required ethyl-(R)-3-hydroxybutyrate. 10.4 kg of poly-(R)-3 hydroxybutryate is a specie that falls entirely within the range of at least about 2.5 kg.
Hence, it would have been obvious to one of ordinary skill in the art before the invention was made to use 10.4 kg of poly-(R)-3 hydroxybutryate to make 7400 g (about 7.4 L) of ethyl-3-hydroxybutyrate which is divided into 4.4 L for the reduction reaction and 3 L for the lipase reaction. The ordinary artisan would have been motivated to do so because Kotz and Purcell teach that the amount of reactants needed to produce a needed amount of product can be determined by stoichiometric ratios. The ordinary artisan would have had a reasonable expectation that one could determine the amounts of poly-(R)-3-butyrate and ethyl-(R)-3-hydroxybutyrate necessary to make the desired 3-(R)-hydroxybutyl-3-(R)-hydroxybutyrate because the amounts of reactants needed to make a product is governed by the guiding principle is that matter is always conserved in a chemical reaction. The ordinary artisan would have had a reasonable expectation that one could carry out the LiAlH4 reduction of an ester to an alcohol on a kilogram scale because this is successfully accomplished by DE 293.
Response to Arguments
Applicant Argument
Applicant asserts that the instant invention is distinct from the cited references because feedstocks for both esterification reactions are derived from a single starting material which is then used to generate two components to produce the final product. Applicant asserts that the cited references do not teach another advantage of the claimed process which that it is an environmentally friendly process.
Examiner Response
Clarke modified by O’Neil, Zhong and Kotz and Purcell  and DE293 teaches that poly (R)-3-hydroxybutyrate is the starting material for the ester and butanediol reactants. Zhong teaches that the source of the polymer, and thus all of the subsequent reactants,  is a feedstock supra.
In response to applicant's argument that the method uses a single feedstock and is environmentally friendly, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant Argument
Applicant argues that none of the cited references specify that the reducing agent is a lithium-based hydride transfer reagent and is performed at a high industrial scale.  Applicant asserts that Chaikin and Kobyahsi teach away from such  process due to safety reasons. Applicant concludes that the skilled artisan would not have motivation to use a lithium-based hydride transfer reagent on an industrial scale. Applicant argues that none of the other cited references suggests large scale use of lithium-based hydride transfer reagents.
Examiner Response
The ordinary artisan would have had a reasonable expectation that one could carry out the LiAlH4 reduction of an ester to an alcohol on a kilogram scale because this is successfully accomplished by DE 293.
Claims 1-5, 10, 12-14  and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), Kotz and Purcell (1991) and DE 1141293B, as applied to claims 1, 3-5, 14 and 16-18 above, in further view of Silva et al. (J. Ind. Microbiol. Biotechnol. (2004) 31: 245-254).
The combined disclosures by Clarke aa modified by Zhong, O’Neil and Kotz and Purcell and DE 293, referred to a modified Clarke, is discussed supra. It is noted that Zhong teaches that the PHA is preferably derived from a plant and/or microbial biomass ([0040]). 
Modified Clarke does not teach that the poly-(R)-3-hydroxybutyrate is obtained from sugar cane (claims 2 and 12), as the single starting material feedstock (claims 10, 12) via a microorganism (claim 13). 
Silva teaches the production of poly-3-hydroxybutyrate from the fermentation of sugar cane as the single starting substrate carbon source (e.g., the starting material feedstock) via a microbe (abstract; page 246 under the heading of “media and growth conditions; claims 2, 12 and 13).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the poly-3-hydroxybutyrate used in the method of the synthesis of modified Clarke by the fermentation of sugar cane bagasse via a microbe. The ordinary artisan would have been motivated to do so because modified Clarke (through Zhong) teaches that preferentially the starting polymer is obtained from plant and/or microbial biomass and Silva teaches this method. The ordinary artisan would have had a reasonable expectation that one could obtained poly-3-hydroxybutyrate from sugar cane bagasse and a microbe because Silva teaches this.
Silva is silent regarding the that the polymer produced is the 3-(R) isomer of PHB meets the claimed limitations in which the polymer is produced from a plant biomass that is sugar cane and Zhong teaches that the 3-(R) PHB polymer is obtained from plant and/or microbial biomass which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant Arguments
Applicant assert that Silva does not teach a process where a single feedstock can be used to generate two components that can be reacted together to produce (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate. Applicant asserts that Silva does not provide an assertion to the contrary to Chaiken or Kobayashi regarding industrial scale use of lithium based hydride transfer reagents and would not have been motivated to use them due to the technical prejudice known in the art against employing them on an industrial scale.
Examiner Response
Silva is a supporting reference cited to demonstrate the production of poly-3-hydroxybutyrate from the fermentation of sugar cane as the single starting substrate carbon source (e.g., the starting material feedstock) via a microbe (abstract; page 246 under the heading of “media and growth conditions; claims 2, 12 and 13).
In response to Applicant's argument that Silva does not provide motivation to use lithium-based hydride transfer reagents on an industrial scale, the ordinary artisan would have had a reasonable expectation that one could carry out the LiAlH4 reduction of an ester to an alcohol on a kilogram scale because this is successfully accomplished by DE 293.
Claims 1, 3-6, 14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), Kotz and Purcell (1991) and DE 1141293B, as applied to claims 1, 3-5, 14 and 16-18 above,  in further view of Seebach et al. (Organic Syntheses, Coll. (1998) 9: page 483; vol. 71 (1993): page 39).
The combined disclosures by Clarke as modified by Zhong, O’Neil and Kotz and Purcell and DE 293, referred to a modified Clarke, is discussed supra.
Modified Clarke does not teach that the acid-catalyzed transesterification of the poly-(R)-3-hydroxybutyrate acid is followed by acid neutralization followed by distillation to remove the alcohol where the distillation (claim 6). 
Seebach teaches the acid-catalyzed transesterification of poly-3-(R)-hydroxybutyrate with methanol followed by  acid neutralization with sodium bicarbonate  which is then distilled under reduced pressure (bp 61-62/18 mm) to provide the methyl ester of 3-(R)-hydroxybutanoate (first page).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to neutralize the acid used in the acid-catalyzed transesterification of the poly-3-(R)-hydroxybutyrate with ethanol performed by modified Clarke and to purify the product via distillation. The ordinary artisan would have been motivated to do so because this is successfully accomplished by Seebach with the methyl ester analog to produce a purified product. The ordinary artisan would have had a reasonable expectation that one could successfully neutralize the acid with a base and purify the product by distillation in the method of modified Clarke because this is successfully accomplished by Seebach in a similar system. 
Applicant Arguments
Applicant asserts that Seebach does not teach a process where a single feedstock can be used to generate two components that can be reacted together to produce (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate. Applicant asserts that Seebach does not provide an assertion to the contrary to Chaiken or Kobayashi regarding industrial scale use of lithium based hydride transfer reagents and would not have been motivated to use them due to the technical prejudice known in the art against employing them on an industrial scale.
Examiner Response
Seebach is a supporting reference cited to teach the acid-catalyzed transesterification of poly-3-(R)-hydroxybutyrate with methanol followed by  acid neutralization with sodium bicarbonate  which is then distilled under reduced pressure (bp 61-62/18 mm) to provide the methyl ester of 3-(R)-hydroxybutanoate (first page; instant claim 6).
In response to Applicant's argument that Seebach does not provide motivation to use lithium-based hydride transfer reagents on an industrial scale, the ordinary artisan would have had a reasonable expectation that one could carry out the LiAlH4 reduction of an ester to an alcohol on a kilogram scale because this is successfully accomplished by DE 293.

Claims 1, 3-7, 14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118), Kotz and Purcell (1991), DE 1141293B 
and Seebach et al. (Organic Syntheses, Coll. (1998) 9: page 483; vol. 71 (1993): page 39), as applied to claims 1, 3-6, 14 and 16-18 above,  in further view of Casey et al. (Adv. Practical organic Chemistry (1990) (Blackie: London) pages 158-160).
The disclosure by Clarke modified by Zhong, O’Neil, Kotz and Purcell , DE 293 and Seebach, referred to a modified Clarke, is discussed supra.
Modified Clarke does not teach that the distillation is carried out at a temperature between 110 to 150 degrees C (claim 7).
Casey teaches that carrying out a distillation at a reduced pressure of bp 61-62/18 mm is equivalent to carrying out the distillation at about 150 degrees C at atmospheric temperature (Figure 9.10, page 159).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the distillation of ethanol from the ethyl ester product of modified Clarke at 150 degrees C (a specie falling entirely with the temperature range of instant claim 7). The ordinary artisan would  have been motivated to do so because each set of distillation conditions (at reduced vs. atmospheric conditions) is known to have the same function, producing heating conditions to remove an unwanted reactant based on the boiling point difference between a product and a reactant. Hence, the substitution is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another for a predictable result. The ordinary artisan would have had a reasonable expectation that one could successfully distill the ethanol away from the product because the chart at Figure 9.10 in Casey shows that a temperature of 150 degree C at atmospheric conditions is equivalent to the reduced pressure conditions used by Seebach.
Applicant Arguments
Applicant asserts that Casey does not teach a process where a single feedstock can be used to generate two components that can be reacted together to produce (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate. Applicant asserts that Casey does not provide an assertion to the contrary to Chaiken or Kobayashi regarding industrial scale use of lithium based hydride transfer reagents and would not have been motivated to use them due to the technical prejudice known in the art against employing them on an industrial scale.
Examiner Response
Casey is a supporting references cited to teach that carrying out a distillation at a reduced pressure of bp 61-62/18 mm is equivalent to carrying out the distillation at about 150 degrees C at atmospheric temperature (Figure 9.10, page 159; instant claim 7).
In response to Applicant's argument that Casey does not provide motivation to use lithium-based hydride transfer reagents on an industrial scale, the ordinary artisan would have had a reasonable expectation that one could carry out the LiAlH4 reduction of an ester to an alcohol on a kilogram scale because this is successfully accomplished by DE 293.
Claims 1-5, 10, 11, 13, 14 and 16-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al. (WO 2010/021766; cited in the IDS filed 7/1/2015) in view of Zhong et al. (US 2005/0182235), O’Neil et al. (Tetrahedron Asymmetry (1994) 5(1): 117-118) and Kotz and Purcell (1991) and DE 1141293B, as applied to claims 1, 3-5, 14 and 16-18 above, in further view of Salehizadeh et al. (Biotechnol. Advances (2004) 22: 261-279).
The combined disclosures by Clarke modified by Zhong, O’Neil and Kotz and Purcell and DE 293, referred to a modified Clarke, is discussed supra. It is noted that Zhong teaches that the PHA is preferably derived from a plant and/or microbial biomass ([0040]). 
Modified Clarke does not teach that the poly-3-(R)-hydroxybutyrate is obtained from corn starch (claims 2 and 11), as the single starting material feedstock (claims 10 and 11) via a microorganism (claim 13). 
Salehizadeh teaches the use of hydrolyzed corn starch via bacterial fermentation to produce polyhydroxybutyrate (PHB; Table 1, page 263; abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the poly-3-hydroxybutyrate used in the method of the synthesis of modified Clarke by the fermentation of hydrolyzed corn starch via a microbe. The ordinary artisan would have been motivated to do so because modified Clarke (though Zhong) teaches that preferentially the starting polymer is obtained from plant and/or microbial biomass and Salehizadeh teaches this method. The ordinary artisan would have had a reasonable expectation that one could obtained poly-3-hydroxybutyrate from hydrolyzed corn starch and a microbe because Salehizadeh teaches this.
Salehizadeh is silent regarding the that the polymer produced is the 3-(R) isomer of PHB meets the claimed limitations in which the polymer is produced from a plant biomass that is sugar cane and Zhong teaches that the 3-(R) PHB polymer is obtained from plant and/or microbial biomass which indicates that the claimed characteristics should be present in the prior art invention as also as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Applicant Arguments
Applicant asserts that Salehizadeh does not teach a process where a single feedstock can be used to generate two components that can be reacted together to produce (R)-3-hydroxybutyl-(R)-3-hydroxybutyrate. Applicant asserts that Salehizadeh does not provide an assertion to the contrary to Chaiken or Kobayashi regarding industrial scale use of lithium based hydride transfer reagents and would not have been motivated to use them due to the technical prejudice known in the art against employing them on an industrial scale.
Examiner Response
Salehizadeh is a supporting references cited to teach the use of hydrolyzed corn starch via bacterial fermentation to produce polyhydroxybutyrate (PHB; Table 1, page 263; abstract; instant claims 2, 10, 11 and 13).
In response to Applicant's argument that Salehizadeh does not provide motivation to use lithium-based hydride transfer reagents on an industrial scale, the ordinary artisan would have had a reasonable expectation that one could carry out the LiAlH4 reduction of an ester to an alcohol on a kilogram scale because this is successfully accomplished by DE 293.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN M HANLEY/Primary Examiner, Art Unit 1653